The defendants Shreve and Lawrason pleaded jointly non assumpserunt. Slacum pleaded severally non assumpsit, and no property in the vessel for the expenses on which the suit was brought. Issues were joined on all the pleas, and the verdict was, “ Wc of the jury find for the plaintiff, and assess his damages at pounds.” The damages in the declaration were laid in dollars. Sands v. Scullard & Dawby, Yelv. 109; Skipwith v. Baird, 2 Wash. Va. 165; Hawks v. Crofton, 2 Burr. 698: Jennings v. Lee, Style, 150, 198, 210; Burton v. Chapman, 1 Sid. 341.
Judgment for the plaintiff.